                   EXHIBIT 1




Case 3:18-cv-00499-RJC Document 12-1 Filed 02/18/19 Page 1 of 3
                        IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
In re:                                    §
                                          §
CHRISTOPHER DEE COTTON                    § Case No. 14-30287
ALLISON HEDRICK COTTON                    § Chapter 13
                                          §
Debtors                                   §
                                          §
CHRISTOPHER DEE COTTON,                   §
ALLISON HEDRICK COTTON,                   § Adv. Proceeding No. 17-03056
IGNACIO PEREZ, and                        §
GABRIELA PEREZ,                           § District Court Case No. 18-00499
on behalf of themselves and all           §
others similarly-situated,                §
                                          §
Plaintiffs,                               §
                                          §
v.                                        §
                                          §
WELLS FARGO & CO. and                     §
WELLS FARGO BANK, N.A.                    §
                                          §
Defendants.                               §

     DECLARATION OF KAREN L. KELLETT IN SUPPORT OF PLAINTIFFS’
    SUPPLEMENT TO THEIR MOTION AND MEMORANDUM IN SUPPORT OF
PLAINTIFFS’ REQUEST FOR ATTORNEYS’ FEES AND NON-TAXABLE COSTS AND
               CLASS REPRESENTATIVE SERVICE AWARDS

       Pursuant to 28 U.S.C. Section 1746, I declare under penalty of perjury that the following is

true and correct:

       1.      My name is Karen L. Kellett. I am over the age of eighteen years, am of sound mind,

and am competent to make this statement. I have personal knowledge of the facts set forth below,

which I state are true and correct. I make this declaration in support of Plaintiffs’ supplement to

their motion and memorandum in support of an award of attorneys’ fees and expenses.


DECLARATION OF KAREN L. KELLETT IN SUPPORT OF PLAINTIFFS’
SUPPLEMENT TO THEIR MOTION AND MEMORANDUM IN SUPPORT OF
PLAINTIFFS’ REQUEST FOR ATTORNEYS’ FEES AND NON-TAXABLE COSTS
AND CLASS REPRESENTATIVE SERVICE AWARDS                                                     PAGE 1
        Case 3:18-cv-00499-RJC Document 12-1 Filed 02/18/19 Page 2 of 3
        2.       Our firm received no objection to the proposed settlement from any class member

or any Chapter 13 Trustee. No objections have been filed on the Court’s docket.

        3.       Plaintiffs’ counsels’ fee agreement with the Cottons for this class action provides

for attorneys’ fees to be paid in amount of up to 40% of the settlement fund if the case settled with

the creation of a common settlement fund.1 See In re Cotton, Bankruptcy Case No. 14-30287,

pending in the United States Bankruptcy Court for the Western District of North Carolina, Docket

No. 82-1. However, Class Counsel is seeking 33% of the common fund as compensation for

attorneys’ fees in this case.

        I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.



Executed on February 18, 2019.

/s/ Karen L. Kellett
Karen L. Kellett




1
  The monetary common fund in this case, “Total Settlement Benefits,” is comprised of the $13,460,000.00 in cash
that Wells Fargo is contributing to the settlement fund, plus the $366,376.39 of remediation provided by Wells Fargo.
Docket No. 11-1.A, Settlement Agreement, p. 15, ¶ 1.53.

DECLARATION OF KAREN L. KELLETT IN SUPPORT OF PLAINTIFFS’
SUPPLEMENT TO THEIR MOTION AND MEMORANDUM IN SUPPORT OF
PLAINTIFFS’ REQUEST FOR ATTORNEYS’ FEES AND NON-TAXABLE COSTS
AND CLASS REPRESENTATIVE SERVICE AWARDS                                                                     PAGE 2
          Case 3:18-cv-00499-RJC Document 12-1 Filed 02/18/19 Page 3 of 3
